Order entered July 11, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00572-CR

                              DENNIS EARL SIMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. MA17-13580-M

                                          ORDER
       Before the Court is court reporter Terri Foster Jones’s July 6, 2018 request for extension

of time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

due on or before July 24, 2018.


                                                     /s/   LANA MYERS
                                                           JUSTICE